 ARDEN'S501Anita Shops,Inc., d/b/a Arden'sandRetail StoreEmployees Union Local 428, Retail Clerks Interna-tional Association,AFL-CIO. Case 20-CA-7636June12, 1974DECISION AND ORDEROn April 23, 1973, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed cross-exceptions combined with a brief.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge only to the extent consistent herewith.We have no difficulty with the conclusion of theAdministrative Law Judge that, under the facts here,Respondent is a successor with respect to the storehere in issue.It is also clear enough, under the Supreme Court'sdecision inN. L. R. B. v. Burns International SecurityServices, Inc.,2that Respondent did not, under theSupreme Court's interpretation of the law, inherit itspredecessor's collective-bargaining agreement.The much more difficult question however iswhether, under the facts presented by this record,Respondent was legally entitled unilaterally to set itsinitialtermsand conditions of employment orwhether this is one of those "instances in which it isperfectly clear that the new employer plans to retainall of the employees in the unit and in which it will beappropriate to have him initially consult with theemployees' bargaining representative before he fixesterms." 3InHoward JohnsonandGood Foodswe found aviolationof Section 8(a)(5) where the successoremployers,withoutpriorwarning,unilaterallychanged the terms and conditions of employmentprevailingunder the predecessors after alreadyhaving committed themselves to hire almost all of theold unit employees with no notice that they would beexpected to work under new and' different terms.On the other hand, inSpruce Up Corporation, 209NLRB No. 19, we found no such violation when theRespondent, in advance of its takeover, clearlyannounced its intent to establish a new set of termsand conditions of employment prior to invitingformer employees to accept employment.In the instantcase,on approximately May 15,1972, the predecessor corporation notified the em-ployees of this store, as well as the other stores in thechain, of the impending change in ownership. So faraswe can discern, no commitment was made toemployees at this time with respect to Respondent'sintentions as to their continuity of employment.On May 26 Respondent addressed a letter to theUnion, the contents of which are set forth in full intheDecision of the Administrative Law Judge. Inthat letter the Union was advised of Respondent'sintent to hire the employees of the predecessor"consistent with the level of personnel which ourclient determines is needed to man said store." Theletter further advised that Respondent intended toinstall its own set of wages, hours, and workingconditions but offered to negotiate an agreementwith the bargaining representative "at the earliestmutually convenient opportunity."According to the testimony, this letter was notreceived by the Union until May 30, which was thedate Respondent commenced operations at the store.Apparently no communication was made to theemployees with respect to either their possibilities forcontinued employment or their wages and employ-ment terms, if hired, until the actual day of takeover,although the storemanagerhad been advised of thenew pay rates and employment terms on May 28.On or after May 30, each employee at thecommencement of her first scheduled day of workwas offered employment, but at the same timeadvised of the newly established wages and terms.InSpruce Up, supra,we said:We believe the caveat inBurns,therefore, shouldbe restricted to circumstances in which the newemployer has either actively or, by tacit inference,misled employees into believing they would all beretained without change in their wages, hours, orconditions of employment, or at least to circum-stanceswhere the new employer, unlike theRespondent here, has failed to clearly announceits intent to establish a new set of conditions priorto inviting former employees to accept employ-ment.In the instant case there was no advance notice toemployees of the new terms, but also no advancecommitment as to their employment. There cannotbe said to have been any misleading of employeesinto believing they would all be retained withoutchanges in their employment conditions. But on theother hand, the notice to both the employees and totheirbargaining representative was a last minutenotice, and was not received by either until the very,While we agree that the record as a whole establishes that Respondent2406 U.S.272 (1972).intended to and, in fact,did retain all of its predecessor's unit employees at3 Id pp. 294-295;Howard Johnson Company,198 NLRB No.98; GoodStore No. 27, we do not agree with,or rely upon,the Administrative LawFoods Manufacturing & Processing Corporation,Chicago Lamb Packers Co.,Judge's finding that such intent is established by Hardcastle's testimony.Inc.-Division,200 NLRB No. 86.211NLRB No. 74 502DECISIONSOF NATIONALLABOR RELATIONS BOARDday of takeover. It would thus be difficult to find amuch closer borderline case between the doctrine wehave applied inHoward JohnsonandGood Foods andthe contrary rule ofSpruce Up.The need to reachwhat the Supreme Court inBurnscalled an "accom-modation between the legislative endorsement offreedom of contract and the judicial preference forpeaceful . . . settlement of labor disputes" is, wesuppose, the underlying consideration, but it, too, isnot an easy accommodation to make under thesefacts.Respondent offered substantial evidence to indi-cate an economic justification for instituting changesin both methods of operation and prevailing condi-tions of employment. At the same time, the la,st-minute character of the notice to both employees andtheir bargaining representative can hardly be said tobe the approach most conducive to either goodemployee relations or the maintenance of peacefuland stable relations with the employees' exclusiverepresentative.We are faced here, therefore, with the most delicatekind of balance. We note the comment of the Courtof Appeals for the Seventh Circuit inZim's Foodliner,Inc. v. N. L. R. B.,495 F.2d 1131, wherein the court,puzzlingover apost-Burnsapplication of thesuccessorship doctrine, said, after quoting from theBurnsdecision:This language indicates to us that the Court didnot intend to preclude application of the unilater-al changesdoctrine to employers who voluntarilyadopt pre-existing terms and conditions, but whosubsequently have second thoughts in the matter.Perhaps a line need be drawn somewhere,althoughBachrodt,4ifstillgood law in thisrespect, would indicate that the period necessaryto establish voluntary adoption is quite brief.Sincein this case it cannot be said that there wasany period whatever of adoption by the successor ofthe predecessor's terms and conditions of employ-ment,we conclude, not without reservations, thatwhilethe linehere is being drawn rather finely, weshalldraw it as inSpruceUpand find thatRespondent was entitled to set its initial terms andconditions of employment.We are influenced inreaching that decision upon these facts by Respon-dent'sclearlyexpressedwillingnesstobargainimmediately with the employees' exclusive agent, andthe absenceof the factors of union animus or anyattempt by Respondent to rid itself of the Union-factors which were present inHoward JohnsonandGood Foods, supra.Upon the facts in this record, therefore, we findthat Respondent neither made a unilateral change inits terms and conditions of employment nor refusedto bargain with the Union, and we shall dismiss thecomplaint herein in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it herebyis,dismissedin its entirety.MEMBER FANNING, concurring:The issue before us is whether Respondent Ardenviolated Section 8(a)(5) and (1) of the Act byinstituting its own terms and conditions of employ-ment to govern the operations of a store it hadpurchased from anotherenterpriseeven though itintended to and did hire all the employees of theseller,employeeswho were represented by anexclusive bargaining representative. Considering therelevant circumstances of thecase,Ido not agreewith the Administrative Law Judge that Respondentacted unlawfully, and I would reverse his Decisionand dismiss the complaint.Briefly, the relevantfacts arethat, on or about May15, 1972, the employees of the employing industrywere advised that Respondent had purchased theoperations involved and would take over the opera-tions on May 30. On or about May 26, Respondentadvised the Union, the employees' bargaining repre-sentative, that it was taking over the operations of theenterprise as of May 30, that it intended to hire theemployees, that it stood ready to recognize the Unionas the employees'bargainingrepresentative, that itwas ready and willing to enter into negotiations toestablish the terms and conditions of employment,and that, pending suchnegotiations, it would placeinto effect its own terms and conditions of employ-ment which differed from those provided in thecontract between the Union and the predecessor.The letter apparently was not received by the UnionuntilMay 30. The Union did not reply to the letterand demand bargaining until June 16, at which timeitnotified Respondent that it expected Respondenttomaintain the contract terms in effect until theparties could meet tonegotiatethe issue. On May 25,Respondent gave the manager of the store adocument setting forth the rates of pay and otherterms and conditions of employment which wouldobtain upon Respondent's commencement of opera-tions.The manager, as directed by Respondent,informed the employees of these facts by personalinterview and by posting them on the bulletin board.The foregoing conclusively demonstrates that4N L R.B.vBachrodtChevroletCo, 468 F 2d 963 (C.A 7, 1972) ARDEN'SRespondent planned to retain all of its predecessor'semployees, and that it therefore could not refuse anappropriate request from the employees' representa-tivefornegotiations concerning the terms andconditions of employment it planned to institute.5Itisalso reasonably clear that theMay 15announcement to employees of Respondent's pur-chase of the business can be deemed constructivenotice to their representative of that fact, and thatthe representative had adequate opportunity torequest bargaining or otherwise inquire as toRe-spondent's intentions prior to its commencement ofoperations.The Union did not, however, requestbargaining at that time. Respondent neverthelessinformed the Union that it stood ready to recognizeand bargain with the Union but that, pending suchnegotiations, it would institute terms and conditionsof employment differing from those maintained byits predecessor. In these circumstances, I am satisfiedthatRespondent has not violated its bargainingobligation.Iso conclude because it is difficult to see howRespondent's institution of such terms and condi-tions of employment along with its stated willingnesstobargain constituted any more of a unilateralchange initsterms and conditions of employmentthan did similar action by the respondent in theBurnscaseafter its bargaining obligation hadmatured .6 Nevertheless, the Court found that suchaction was not a violation of Section 8(a)(5) becausethere was "no evidence that Burns ever unilaterallychanged the terms and conditions of employment ithad offered to potential employees in June after itsobligation to bargain had matured." 7I see no reason to impose a greater obligation onRespondent than was imposed upon the successor inBurns,particularly asRespondent, unlike Burns,clearlynotified the Union that it was ready andwilling to negotiate about the terms and conditionsof employment upon request of the Union. As I failto perceive how Respondent's actions herein haveobstructed the collective-bargaining process, as thereappears to me to be no basis for finding thatRespondent had committed itself to maintaining thepreexisting terms and conditions of employment, andasRespondent has not rejected a demand forbargaining but instead notified the Union that it wasready to recognize and bargain with it concerningsuchmatters, I find that Respondent has neithermade a unilateral change in its terms and conditionsof employment nor refused to bargain with theUnion.MEMBER JENKINS, concurring:Iconcur in the result reached by the majority inthis case.503MEMBER PENELLO,dissenting:Contrary to my colleagues, for the reasons set forthinmy dissenting opinion inSpruce Up Corporation,209 NLRB No. 19, and the attached Decision of theAdministrative Law Judge herein, I would find thatRespondent violated Section 8(a)(5) and (1) of theAct by unilaterally changing rates of pay and otherterms of employment without prior consultation withtheUnion as, under the principles ennunciated bythe Supreme Court inBurns,"it is perfectly clear thatthe new employer plan[ned] to retain all of theemployees in the unit ...." 8 Indeed, if anything,this case is stronger thanSpruce Up,because not onlywas there an advance commitment to the Union onMay 26 by Respondent before the take over to theeffect that, "it is the intention of Anita Shops to hirethe individuals presently employed" by the predeces-sor,9which commitment was actually fulfilled whenall the predecessor's employees were in fact retained,but, as my colleagues acknowledge, there was noprior notice to the employees of the new terms. Inaddition, although my colleagues are impressed with"Respondent's clearly expressed willingness to bar-gain immediately with the employees' exclusiveagent," I seriously question the Respondent's sinceri-ty in view of the fact that its May 26 notice of itsproposed changes and "offer to consult" was mailedtoo late to make it possible for the Union, which onlyreceived the letter on May 30, to respond to the"offer" prior to the effectuation of the changes.5N.L.R.B. v. Burns International Security Services,Inc.,406 U.S. 272,294-295. See also my separate opinion inSpruceUp Corporation,209 NLRBNo. 19.6Burns, supraat 295. InBurns,the respondent commenced operations onJuly 1 but theCourtnoted that its bargaining obligation matured on June12 after it hired a majority of employees in the unit,hiring which occurredafter a series of employment interviews in which employees were told thatBurns could not live with their union's contractand theywould have to joinanother union.7Ibid.9Burns, supraat 294-295.9Unlike my colleagues,Ido not agree that the intent to retain thepredecessor's employees must be manifesteddirectlyto the employees. TheCourt inBurnsset forth no such requirement.Moreover,my colleagues inSpruce Updid not find fatal that respondent's commitment that "all barberswho are working will work" was made to the union.In fact they assumedthat this statement to the union was an "invitationto theprevious workforce to accept employment"(Spruce Up,supra),but found that it was notperfectly clear that the respondent planned to retain all of the employees inthe unit because the respondent had announced new terms prior to orsimultaneouslywith his offer to the predecessor's employees to acceptemployment under those terms.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN,Administrative Law Judge: On 504DECISIONSOF NATIONALLABOR RELATIONS BOARDOctober 30, October 31, November 1, and November 9,1972,1 I presided over a hearing at San Francisco,California,to try issues raised by a complaint issuedSeptember 6 on the basis of a charge filedby theUnion onJuly 14. The complaint alleged that Anita Shops violatedSection 8(a)(5) and(1)of the NationalLaborRelationsAct, as amended(hereafter the Act),following purchase ofa San Jose,California,store and retention of the seller'semployees,by changing rates of pay and other terms ofemployment of those employees without prior consultationwith theUnion,their representative under the prior owner.Anita concedes it retained the seller's employees andmade changes in their rates of pay and other terms ofemployment but contends it had the right to do so because;(1) it was not a successoremployer; (2) its action waslegally permissible under the Act; and (3) the Union andthe employees either were estopped from asserting anyrights underthe Act orwaived same.The issues joined by the parties and litigated at thehearing were: (1)whether Anita was a successor employeras that term is defined and applied under theAct; (2)assuming Anita was a successor employer, whether Anitawas undera duty to consult with the Union prior tomaking changesin the rates of pay,wages,hours, andother terms of employment of its employees represented bythe Union; and (3)assuming the answer to the precedingtwo questions is affirmative,whether the Union and theemployees by their conduct either are estopped from orwaived their rights underthe Act.The parties appeared by counsel at the hearing and wereafforded full opportunity to adduce evidence, examine andcross-examine witnesses,argue,and file briefs. Briefs havebeen received from the General Counsel and Anita.Based on my review of the entire record,2 observation ofthe witnesses,perusal of the briefs and research,I enter thefollowing:FINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONThe complaint alleged,the answer admitted,and I findthat Anita,at all times material,was an employer engagedin commerce in a business affecting commerce,and theUnion was a labor organization,as those terms are definedin Section2(2), (5), (6) and (7) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESA.BackgroundFor a number of years prior to 1972, Lucky Stores, Inc.,(hereaftercalled Lucky) through Gemco, a wholly ownedsubsidiary, controlled Tanne-Arden Corporation (hereaftercalledTanne-Arden), an operator of approximately 35retail stores in Arizona and California selling women'sapparel under the Arden name. One of the Arden stores,27,waslocated at 57 South First Street, San Jose,California.On June 10,1960, the Board certified thatthe Union hadbeen designatedby a majorityof store 27's nonsupervisoryemployees as their collective-bargaining representative(Case 20-RC-4191).The Unionand Tanne-Ardensigned a succession ofcontracts covering store 27's employees within the unit,including a contract for a term extending from September1, 1968, through August31, 1971. On April 5,a supplementto that contract was agreed to, extending the contract'sbasic terms to August31, 1973,with certain changes inwage rates and the health and welfare provision.B.The SaleWhile negotiations for the contract supplement justnoted were in progress,Luckyapproached Anita with aproposition that the latter purchase the Tanne-Ardenchain.Anita,at that time,operated approximately 70 retailstores in theWesternUnited States selling women'sapparel under the Anita name.In the course of the discussions between Lucky andAnita, the latter was advised of collective-bargainingcontracts covering employees at various Tanne-Ardenstores,including the recently concluded April 5 supple-ment coveringstore 27.Sometime that month3an agreement was reachedbetween Lucky and Anita for the sale of the Arden name,fixtures, andinventoriesto Anita andassignmentto Anitaof the leases at all the Tanne-Ardenstores.4Itwas alsoagreed betweenLuckyand Anita that the latter wouldassume physicalcontrol andoperationof the Tanne-Ardenstores the day afterMemorial Day, i.e., on May 30.C.Notice ofthe Sale and New Rates and Termsof EmploymentOn approximately May 15, Lucky advised the Tanne-Arden employeesrepresentedby the Union at store 27 ofthe prospective change in ownership to be effected May 30.On May26, Anita addressed the following letter to theUnion:As you maybe aware, the Arden store located at 57South First Street, San Jose, California,atwhichmembers ofyourUnionare employed under aCollectiveBargaining Agreementwith Tanne-Arden,Inc., is undergoing a change of ownership.Our client,Anita Shops,Inc., is in the process of purchasing thefixtures,and perhaps the inventory,of that store, andassuming the lease for the premises.This is toadviseyou thatit is the intentionof AnitaShops to hire the individuals presently employed byArden at the above location onto its payroll, effectivewith the payroll periodcoveringthe work week of May29, 1972,consistent with the level of personnel whichour client determines is needed to man said store.iRead 1972 after all subsequent date references omitting the year.7Pursuant to an unopposed motion of the General Counsel,the record iscorrected.9The record does not reveal the specific date4No value was placed on goodwill since the Tanne-Arden stores wereoperatingata loss.While not in the sales/purchase agreement, J.Hardcastle,Anita's director of store operations and a supervisor of Anitaacting on its behalf,testified that prior to assuming operation of store 27,Anita decided to retain all of store 27's employees(further substantiationlies in the fact that Anita so stated in a letter to the Union mailed 4 dayspnor to the date Anita commenced operation of store 27).V ARDEN'SAnita Shops will recognize, and not deny, yourstatus as the exclsive btrgaining representative of saidemployees employed at the above address, upondemand. If it is your position that you represent amajority of employees in an appropriate unit, please soadvise us.Upon receipt of said advice, we stand ready tobargain with you concerning the establishment of acollectivebargainingcontract between your Union andour client covering the wages, hours, and workingconditions of said employees at the earliest mutuallyconvenientopportunity.Since our client has no legal obligation to adopt orimplement the terms and conditions of your contractwith Tanne-Arden, it will not do so. Thus, the aforesaidnegotiationswill be for the establishment of terms andconditions of employment mutually acceptable to ourclient and your organization.Pending the negotiationof that contract, we will, effective with the payrollperiod covering the week of May 29, 1972, be installingthe Anita Shops compensation programs, policies, andpractices for subject employees. The commencement ofcoverage under the Anita Shops benefit programs willbe timed so that no employee is left without coverage.We shall anticipate your reply at your earliestconvenience.The Union received the letter on May 30.On May 28, Rosemary Schubert, Anita's vice presidentof financeand comptroller, contacted Rosemary Manfre,managerof store 127,5 and acquainted Manfre withvarious forms and records utilized by Anita, instructedManfre regarding new sales and cash register procedures,and informed her what rates of pay and other terms ofemployment store 127's employees were to receive.6 Therates,etc.,were lower than those under the contractsupplement and contract then in effect between Tanne-Arden and the Union.Schubert also gave Manfre a document setting out therates of pay and other terms of employment of the storepersonnel, instructed Manfre to inform each employee ofthe contents thereof before they started work on or afterMay 30, and instructed Manfre to post the document foremployee reference. The document read as follows:WAGES AND BENEFITS1st 700 hours$2.0672nd 700 hours$2.2983rd 700 hours$2.350Thereafter$2.430Holidays:New Year's Day, Memorial Day, 4th ofJuly, LaborDay, Thanksgiving,Christmas and the Employee'sanniversary date.Any employee who works the monthSRenumberedstore 127 by Anita.8Allemployees at the store on Tanne-Arden's payroll,includingManfre,continuedin Anita's employat store, 127.7 f discredit the testimony of several employeesto the effect they werenot informed until a considerable time had elapsed after theiremploymentby Anita oftheir new rates of payand that they were unaware of theexistence of the document until a considerable time afteremployment byAnita.Their signed bond applications,which were executedbetween May505ofFebruary, in any year, in lieu of Washington'sBirthday, will receive an additional day off with pay, ata time mutually agreeable with employer and employ-ee.Vacations:After 1 year - 1 weekAfter 2 years - 2 weeksAfter 5 years - 3 weeksSick Leave:Sick leave is earned at the rate of one-half (1/2) day foreach full month worked. Part time employees will bepaid pro-rated sick leave. Sick leave starts with the 2ndday of absence due to illness except in the case ofhospitalization, when it starts with the first day-Full time employees are covered by a fully paid majormedical health insurance plan following 30 days ofemployment.Part time employees who average 80 hours a month arecovered by the same plan following 90 days ofemployment.Included in the health insurance plan, is $2000 lifeinsurance on the employee.Pension:Employees are covered by the Company Pension Planif they meet the minimum requirement of working 1040hours in a calendar year.Manfre carried out Schubert's instructions to theletter-acquainting each employee with the new rates ofpay and other terms of employment listed on the documentquoted above, as each employee reported for work on andafterMay 30.7 Manfre met employee protests over thelower rates with the comment they could "take it or leaveit."The unit employees all chose to "take it."D.Continued and Changed Operations andProcedures1.ContinuedAnita continued to operate the store in the same locationas the previous owner, namely, at 57 South First Street,San Jose, California. Anita continued to utilize the Ardenname on the store. Anita continued to use the same fixturesand supplies (racks, hangers, boxes, and plastic bags forpackingmerchandise sold, cash register, etc.). Anitacontinued the same managerial and bargaining unitpersonnel in its employ. The employees exercised the sameskills and performed the same duties they had exercisedand performed under Tanne-Arden. The basic character ofthebusiness remained unchanged-the retail sale ofwomen's apparel and children's clothing (Anita continued30 and June 5, containedtheir new rate and theyadmittedly consulted withManfre in filling out blanks in those applications.In addition,Manfre'sclear and unequivocal testimony to her advising the employees of their ratesunderAnita on May 30-31 and May30 posting of the document wascorroborated by Aorta'sdistrict director,Shirley Bradley,who saw theposted document near the weeklyworkschedule onMay 31, and on weeklyvisits thereafter,in a position where the employees could not help but notice(when checkingtheir weekly workschedules). 506DECISIONSOF NATIONAL LABOR RELATIONS BOARDto carry approximately 10 percent of its inventory inchildren's clothing as had Tanne-Arden).2.ChangedAnita sought to change the market emphasis of the storeby changing the type of women's apparel from a linedesigned to attract the "mature"woman to a line designedto attract the "junior"woman.In pursuit of that change ofemphasis,Anita dropped half sizes and large sizes (whichconstituted approximately 30 percent of the inventory itfound upon taking over the store);phased out foundationgarments and lingerie items; marked down the Tanne-Arden inventory to sell it off as quickly as possible, andstocked the store with the Anita line.Anita also changed practices and procedures at the storeto conform with the uniform practices and procedures ofthe Anita chain. To accomplish this, Anita instituted theuse of sales slips and merchandise tags,whichwere notutilizedby the former owner; over a period of timefollowing the takeover,Anita sought to man the store withmore part-time and fewer full-time employees and tocompensate sales employees with both salaries andcommissions(the employees were mostly full time and onstraight salary under the previous owner); Anita changedpolicies regardingmerchandise exchanges,refunds, andcustomer credit(Anita did not extend credit,as the formerowner had); and Anita changed accounting methods,report requirements,display techniques, rack locations,and markdown procedures to conform with its uniformpractices at other stores.E.Union Recognition, Dispute Over NewWageRates, etc.As noted heretofore, on May 26 Anita sent and on May30 the Union received a letter wherein Anita stated it wasretainingTanne-Arden's nonsupervisory employees atstore 127, recognized the Union as their exclusive repre-sentative for collective-bargaining purposes,and wasprepared to negotiate a contract covering the wages, hours,and working conditions of those employees,but, pendingthe outcome of such negotiations,itwas installing Anita'scompensation programs,policies, and practices.On June 16, the Union confirmed its receipt of Arden'sletter,stated it desired a meeting but that it expected Anitato maintain the wages,working conditions,health,welfare,and pension benefits set out in the Tanne-Arden/Unioncontract and supplement,referred to heretofore,pendingsuch meeting.On July 5, Anita responded with an offer to meet withthe Union at a mutually convenient time.On July 13, the Union set out availability dates andinformed Anita it was filing charges with the Board overthe Company's unilateral reduction of wages and benefitspriorto meeting.On July 14, the Union filed the charges which led to thisproceeding.On July 17, Anita advised the Union it would meet withiton one of the availability dates set out by the Union.The parties met subsequently but did not reach agree-ment on contract terms.The changed and lower rates of pay, hours, and workingconditions placed in effect by Anita on May 30 havecontinued since that date,except as further changed byAnitasince then.F.Analysisand Conclusions1.Unit and union majorityThe Union was certified in 1960, and was subsequentlycontract-recognized by Tanne-Arden through August 31,1973, as the exclusive collective-bargaining representativeof all Tanne-Ardenemployees at store 27,excludingguards, watchmen,and supervisors,as the latter terms aredefinedin the Act.The services of the employees in the above unit were notinterrupted by the change in ownership from Tanne-Ardento Anita-the last day they worked for Tanne-Arden wasSaturday,May 27; the store was closed on Sunday, May28, and Monday, May 29 (for the Memorial Day Holiday);when the store reopened on Tuesday, May 30, the unitemployees worked for Anita as they reported for workthereafter on their regular schedules.When a contract provision is in existence which providesthat an employer recognizes a union as the exclusivecollective-bargaining representative of his employees with-in an appropriate unit and a new owner continues the samework force in his employ, a presumption arises that theunion'smajorityrepresentative statuswithin the unitcontinuesunchanged,unless rebutted by substantialevidence.8 In view of its carryover of all unit employees onMay 30, Anita recognized the Unionas the exclusiverepresentative of its employees within the unit upon itspurchase of store 127 from Tanne-Arden and made noeffort to rebut the foregoing presumption.I therefore find and conclude that a unit consisting of allofAnita's employees at store 127, excluding guards,watchmen,and supervisors,as the latter terms are definedin the Act, is an appropriate unit for collective-bargainingpurposes under Section 9 of the Act,and that at all timessinceMay 30 the Union has represented a majority ofAnita's employees within that unit .9As noted above,therewas no interruption in theemployment of the unit employees. They continued in thesame jobs,performing the same duties under Anita asunder Tanne-Arden. There were only minorchanges intheir duties to conform to new procedures(use of salesslips,merchandise tags, etc.). There was no change in storelocation, name,or the use of the racks, hangers,garmentbags, cash register,etc., utilizedby Tanne-Arden. Neitherwas there a change in the basic character of thebusiness-the retail sale of women's apparel and children'sclothing.No change at all occurred in the latter category,a Barrington Plaza and Tragniew,inc.,185 NLRB 962, 964,and caseswhether the extension resulted from increased buying volume,reduction ofcited herein.hours of full-tune employees and addition of part timers to implement itsaThe record discloses there were five employees in the unit on or aboutchainwide policy of relying primarily on part-time employees,or otherMay 30 and seven by the time of hearing;the record does not disclosecauses. ARDEN'Sand the change in the former was limited to a change in thetypeand style of women's apparel carried by the store.Itherefore find and conclude that the "employingindustry" remained unchanged and unaffected by thechange in ownership, and that Anita was a successoremployer to Tanne-Arden, as that term has been definedand applied in cases arising under Section 8(a)(5) and (1)of the Act...3.Anita's obligations as a successor employerThe General Counsel and the Union contend that Anitawas obligated, as a successor employer, to recognize theUnion as the exclusive collective-bargaining representativeof its employees at store 127 within the unit covered by theTanne-Arden/Union contract, to consult with the Unionconcerning the rates of pay, wages, hours, and workingconditions of the unit employees and to desist from makingany changes in the rates of pay, wages, hours, and workingconditions of the unit employees from those prevailing onMay 27 until it consulted the Union concerning anychanges therein and bargained in good faith regarding itsproposed changes to impasse or agreement.While not conceding it was a successor to Tanne-Arden,Anita does not take serious issue with the contention,assumingitwas a successor employer under the Act, that ithad a duty to recognize and bargain with the Unionconcerning the rates of pay, wages, and working conditionsof the unit employees since, in fact, Anita recognized theUnion and bargained with it.Anita takes the position, however, that it and any othersuccessor employer has the right to institute such initialrates of pay, wages, hours, and working conditions as itwishes and to maintain or change them at will unless anduntil it reaches an agreement with the Union to any fixedratesofpay,wages,hours,orother conditions ofemployment.While the Supreme Court in theBurnscase,10 ruled thata successoremployer could not be required under the Actto assumethe contract of a predecessor employer, it wenton to state that where "it is perfectly clear that the newemployer plans to retain all of the employees in the unit... it will be appropriate to have him initially consult theemployees'bargaining representativebeforehe fixesterms." (Emphasis added). In subsequentcases,both theBoardand this circuit (C.A. 9) have ruled that in situationssuch as that described by the Supreme Court, i.e., where asuccessoremployer plans to and does retain the employeesof his predecessor and the predecessor had a contract witha union covering those employees spelling out their rates ofpay, etc., the successor employer violates Section 8(a)(5)and (1) of the Act by instituting rates of pay, etc., whichdiffer from those established under such contract if it doessobeforeconsulting with the union over such changes.11The evidence clearly establishes, in this case, that prior toitscommencementofoperation of store 127 Anitainformed the Union that it planned to retain all of Tanne-Arden's employees within the unit represented by theUnion and, in fact, did so. This plan and its reality is10N.L.R. B. v. Burns InternationalSecurity Services,Inc., 406 U.S. 272(1972).11Good Foods Manufacturing and Processing Corp.,200 NLRB No. 86;507attested to by Anita's May 26 letter to the Union and thetestimony of J. Hardcastle.It is further clear that Anita did not intend to consultwith the Union prior to instituting its lower rates of pay,wages, hours, and other working conditions, since its May16 notice of its proposed changes and offer to consult wasso timed as to make it impossible for the Union to respondto the offer prior to the effectuation of the changes; thechanges were made at the commencement of business onMay 30; the Union received the offer to consult by regularmail at ordinary mail delivery time that same day.4.Waiver or estoppelAnita seeks to resist the conclusion normally flowingfrom the foregoing by contending estoppel or waiver toprotest the changes on the grounds the unit employeesaccepted the new wagescales onMay 30 and 31 wheninformed of them upon reporting for work and the Union'sfailure to respond to its consultation offer until June 16.Anita directedan ultimatumto the employees upon theirinitial reporting for service, i.e., to either "take or leave"the rates of pay, wages, hours, and other workingconditions it decided upon. Employee acceptance ofemployment under these conditions hardly constitutes awaiver of their and the Union's right under the Act toprotest Anita's failure to consult with the Union prior totheir institution,or estop them from protesting. Byrecognizing, in itsMay 26 letter, that the Union was themajority collective-bargaining representative of the em-ployees in question, the Company obligated itself toconsultwith the Union and not with the employeesconcerning their rates of pay, etc., prior to making changestherein.Nor does the Union's June 16 reply to the Company'sannouncement of its unilateral program constitute a waiveror estoppel. Anita prevented any consultation prior toinstitution of the changes by placing the changes in effectprior todelivery of its offer to consult with the Union aboutthem; Anita itself made it impossible for the Union toinsist on retention of the existing rates of pay, etc., pendingconsultation with Anita concerning its changes therein.Thus, the fact the Union's protest came 2 weeks later isirrelevant.Based upon the foregoing, I find and conclude that, byitsMay 30 unilateral establishment of rates of pay, wages,hours, and working conditions for the unit employees,which differed from the rates of pay, wages, hours, andworking conditions of its predecessor, Tanne-Arden,without affording the Union an opportunity to consultwith it concerning the changes therein, prior to theirinstitution,Anita violated Section 8(a)(5) and (1) of theAct.CONCLUSIONS OF LAW1.At all timesmaterial,Anita was an employerengaged in commerce in a business affecting commerceHowardJohnsonCo.,198 NLRB No. 98;N.L.R.B. v. Denham Co.,469 F.2d239 (C.A. 9, 1972). 508DECISIONSOF NATIONALLABOR RELATIONS BOARDand theUnionwas a labor organization as those terms aredefined in Section 2(2), (5), (6), and (7) of the Act.2.At alltimes pertinent,a unit consisting of all regularfull-timeand regular part-time employees employed at thestore located at 57 South First Street, San Jose, California,excluding guards, watchmen,and supervisors as thoseterms are defined in the Act, constituted an appropriateunit for collective-bargaining purposes within the meaningof Section 9 of the Act.3.At all times pertinent, the Union has been the dulydesignated collective-bargaining representative of a majori-ty of the employees within that unit.4.For purposes of the Act, at times pertinent, Anitawas a successoremployer to Tanne-Arden with respect tothe store and employees located at 57 South First Street,San Jose,California.5.By its May 30 changes in the rates of pay, wages,hours, and other working conditions of the unit employeesfrom those prevailing immediately prior thereto, withoutpriorconsultationwith the Union concerning suchchanges, Anita violated Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that Anita has engaged in unfairlabor practices in violation of Section 8(a)(5) and(1) of theAct, I shall recommend that Anita be directed to cease anddesist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.In order to make the unit employees whole for the lossesthey suffered by reason of Anita's unfair labor practices, Ishall recommendthatAnita be directed to restore to theunit employees the rates of pay, wages, hours, and otherbenefits they received immediately prior to Anita's May 30changes therein. I shall further recommend that Anita beordered to make the unit employees whole for any wage orbenefit losses which they have suffered by virtue of Anita'sMay 30changes therein,for a period commencing May 30and extending to the date the rates of pay and otherbenefits are restored to their prior levels, together withinterest thereon at the rate of 6 percent per annum. I shallalso recommend that Anita be ordered to continue in effectthe rates of pay,wages,hours, and other benefits andworking conditions in existence immediately prior to May30 until such time as Anita has negotiated in good faithwith the Union to agreement or to impasse.Finally, inasmuch as Anita has recognized the Unionand offered to negotiate and negotiated with it concerningthe rates of pay, wages, hours, and working conditions ofthe unit employees, and to effectuate the purposes of theAct, I shall recommend that Anita be directed to continueto recognize the Union and to continue to bargain with theUnion at its request concerning the rates of pay, wages,hours, and working conditions of the unit employees untilsuch time as agreement or impasse is reached.[Recommended Order omitted from publication.]